Name: Commission Regulation (EEC) No 655/86 of 28 February 1986 Fixing, for the 1986 fishing year, the annual import quotas for the products subject to the rules for the application by Spain and Portugal of quantitative restrictions on fishery products
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  Europe
 Date Published: nan

 8 . 3 . 86 No L 66/9Official Journal of the European Communities COMMISSION REGULATION (EEC) No 655/86 of 28 February 1986 Fixing, for the 1986 fishing year, the annual import quotas for the products subject to the rules for the application by Spain and Portugal of quantitative restrictions on fishery products HAS ADOPTED THIS REGULATION : Article 1 For each of the fishery products imported into Spain and Portugal, the annual import quotas and their division into four quarterly instalments including any quantities that may be allocated to third countries pursuant to Article 6 of Regulation (EEC) No 360/86 are hereby fixed for the 1986 fishery year as set out in the Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 360/86 of 17 February 1986 laying down rules for the application by Spain and Portugal of quantitative restrictions on fishery products ('), and in particular Article 2 thereof, Whereas Article 2 of Regulation (EEC) No 360/86 provides, in respect of a number of fishery products imported into Spain and Portugal from third countries, for fixing, in accordance with a specific method, of annual import quotas divided into four quarterly instalments ; Whereas, for the application of Regulation (EEC) No 360/86, the quotas in question for the 1986 fishing year should be fixed for each of the new Member States and for each product concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1986 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 43, 20 . 2. 1986, p. 8 . No L 66/ 10 Official Journal of the European Communities 8 . 3 . 86 ANNEX Annual quotas of imports from third countries and quarterly instalments of Article 2 of Regulation (EEC) No 360/86 A. Concerning Spain (tonnes) CCT heading No Description Annual quota of import Quarterly instalments 1 2 3 4 03.01 B I h) 1 Cod, fresh or chilled 1 980 590 730 250 410 03.01 B I p) 1 Anchovies, fresh or chilled 380 50 110 110 110 03.01 B 1 1) 1 Hake, fresh or chilled 725 25 210 300 190 03.01 Bit) 2 Hake, frozen 9 250 910 2 780 2 780 2 780 03.01 B Iu) Blue whiting 690 60 210 210 210 03.01 B I ex v) Horse mackerel , fresh or chilled 20 2 6 6 6 03.01 B II ex a) Fillets of cod, fresh or chilled 1 050 110 330 270 340 03.01 B II b) 9 Fillets of hake, frozen 2 330 290 880 880 880 03.02 A I ex b) Cod, not dried, salted or in brine 8 150 1 000 3 120 1 810 2 220 03.03 A III ex b) Spinous spider crab, fresh (live) 55 3 11 16 25 03.03 B IV b) ex 2 Venus clams, fresh or chilled 450 55 90 55 250 B. Concerning Portugal (tonnes) CCT heading No Description Annual quota of import Quarterly instalments 1 2 3 4 03.01 B I h) 2 Cod, frozen 1 200 120 360 360 360 03.01 B I ij) 2 Saithe, frozen 20 2 6 6 6 03.01 B I k) 2 Haddock, frozen 20 2 6 6 6 03.01 B I m) 2 Ling, frozen 20 2 6 6 6 03.01 Bin) 2 Alaska pollack and pollack, frozen 20 2 6 6 6 03.01 B 1 1) 1 Hake, fresh or chilled 20 2 6 6 6 03.01 Bit) 2 Hake, frozen 7 000 850 3 500 1 800 850 03.01 B I ex v)  Horse mackerel , fresh, chilled or frozen 30 3 9 9 9  Gadus macrocephalus, Brosme brosme, frozen 20 2 6 6 6 03.01 B lib) 1 Fillets of cod, frozen 20 2 6 6 6 03.01 B II b) 3 Fillets of haddock, frozen 20 2 6 6 6 03.01 B II b) 9 Fillets of hake, frozen 20 2 6 6 6 03.01 B lib) 11 Fillets of plaice 20 2 6 6 6 03.01 B II b) 12 Fillets of flounder 20 2 6 6 6 03.02 A I b) Cod, whole, headless or in pieces, dried, salted or in brine 63 300 2 600 24 800 21 500 14 400 03.02 A I ex f) Products similar to cod (saithe , haddock, Alaska\\ pollack, pollack, Gadus macrocephalus, Brosme brosme) 20 1 10 6 3 03.03 A IV ex a) Prawns and shrimps of the Pandalidae family, frozen 20 1 10 6 3 03.03 A IV b) ex 2 Shrimps of the genus Crangon, frozen 20 1 10 6 3 03.03 A IV ex c) Other, frozen 800 100 400 200 100 03.03 A V a) 1 Norway lobsters, frozen 50 5 15 15 15 03.03 B IV a) 1 Squid, frozen 7 000 800 2 600 2 300 1 300